Citation Nr: 0628221	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  03-11 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel








INTRODUCTION

The appellant had active military service from September 1965 
to September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cleveland, Ohio.                  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 

In a VA Form 21-4138, Statement in Support of Claim, dated in 
January 2006, the appellant raised the issues of entitlement 
to service connection for a condition of the pancreas, 
secondary to Agent Orange exposure, and entitlement to 
service connection for a disability of the kidneys, described 
as lesions on the kidneys, secondary to Agent Orange 
exposure.  In addition, in a July 2006 statement from the 
appellant's representative, Disabled American Veterans (DAV), 
the DAV raised the issue of entitlement to service connection 
for erectile dysfunction, secondary to service-connected 
diabetes mellitus.  These issues have not been developed for 
appellate consideration and are referred to the RO for 
appropriate action.


REMAND

In this case, the RO has evaluated the appellant's diabetes 
mellitus type II as 20 percent disabling under the provisions 
of 38 C.F.R. § 4.119, Diagnostic Code 7913 (2005).  Under 
this section, a 20 percent evaluation is assigned for 
diabetes mellitus requiring insulin and a restricted diet, or 
an oral hypoglycemic agent and a restricted diet.  A 40 
percent evaluation is warranted for the requirement of 
insulin, a restricted diet, and regulation of activities.  A 
60 percent evaluation is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A total evaluation of 100 percent is assigned for 
diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. § 
4.119, Diagnostic Code 7913.

Complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.  38 C.F.R. § 4.119, Note (1) (2005).

In February 2005, the Board remanded the appellant's claim 
for entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus type II.  In the February 2005 
decision, the Board requested that the RO afford the 
appellant a VA examination conducted by a physician with the 
appropriate expertise to determine the current nature and 
severity of the appellant's diabetes mellitus type II.  The 
Board also requested that the examiner specifically report 
episodes of ketoacidosis or hypoglycemic reactions and if 
such episodes required hospitalizations, and if so, how many 
per year.  The examiner was further requested to report 
whether such episodes required visits to a diabetic care 
provider, and if so, how many times per month.      

As per the Board's February 2005 remand decision, the 
appellant underwent a VA examination in December 2005.  
However, the December 2005 VA examination was conducted by a 
physician's assistant, rather than a physician as specified 
in the Board's February 2005 remand decision.  In addition, 
upon a review of the December 2005 VA examination report, the 
Board finds that the examiner provided contradictory 
information.  The examiner noted that the appellant denied 
any history of ketoacidosis or hypoglycemic reactions.  
Thereafter, the examiner indicated that the appellant 
"state[d] hospitalizations per year for ketoacidosis or 
hypoglycemic reactions four to five times per year, also he 
ha[d] to go to the hospital."  Moreover, although the 
examiner reported that according to the appellant, he had 
hospitalizations four to five times per year for episodes of 
ketoacidosis or hypoglycemic reactions, the examiner did not 
indicate whether such episodes required visits to a diabetic 
care provider, and if so, how many times per month.  
Therefore, in light of the above, it is the Board's 
determination that the RO has not complied with the 
instructions from the February 2005 remand.  The Board 
observes that it is obligated by law to ensure that the RO 
complies with its directives, as well as those of the United 
States Court of Appeals for Veterans Claims (Court).  The 
Court has stated that compliance by the Board and the RO with 
remand directives is neither optional nor discretionary.  
Where the remand of the Board or the Court is not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Board also notes that in the January 2006 statement from 
the appellant, the appellant indicated that he had additional 
medical reports that applied to his appeal.  Inasmuch as the 
VA is on notice of the potential existence of additional 
records, these records should be obtained prior to any 
further appellate review of this case.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see generally 
Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  As 
additional action by the RO may be helpful in either 
obtaining such putative records, or documenting information 
that the medical records cannot be obtained, further 
development in this regard is warranted.       

Accordingly, this case is remanded to the RO for the 
following actions:   

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In addition, the RO must 
specifically request that the appellant 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his service-connected 
diabetes mellitus type II in recent years.  
With any necessary authorization from the 
appellant, the RO must attempt to obtain 
copies of pertinent treatment records 
identified by the appellant in response to 
this request, which have not been 
previously secured.  All attempts to 
secure this evidence must be documented in 
the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant and his 
representative must then be given an 
opportunity to respond.

2.  After any additional evidence has been 
obtained and added to the record, the RO 
must make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded a VA examination 
by a physician with the appropriate 
expertise to determine the current nature 
and severity of all manifestations of the 
appellant's service-connected diabetes 
mellitus type II.  The claims folder and a 
copy of this remand must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner is 
specifically requested to review the 
statements from the Professor & Chief of 
Clinical and Molecular Endocrinology, 
ACCORD Trial, Principal Investigator, 
Louis Stokes VA Medical Center, dated in 
February 2003 and July 2004.  In the July 
2004 statement, it was noted that the 
appellant's treatment required multiple 
daily injections of insulin, multiple oral 
agents, a restricted diet, and a 
regulation of activities.  The examiner is 
also requested to review the December 2005 
VA examination report.     

All necessary special studies or tests are 
to be accomplished.  The examiner must 
report pertinent medical complaints, 
symptoms, and clinical findings.  
Specifically, the examiner should 
determine and report the following:   

(a) Whether the appellant's diabetes 
mellitus is controlled.  In this regard, 
the examiner should include a discussion 
as to the methods used to achieve control, 
specifically stating whether the appellant 
must restrict his diet and regulate his 
activities because of diabetes, whether a 
hypoglycemic agent is required, and, 
whether the appellant requires insulin in 
order to control his diabetes, and if so, 
how frequently. 

(b) Whether the appellant has had episodes 
of ketoacidosis or hypoglycemic reactions 
requiring hospitalization (if so, report 
frequency per year) or regular visits to a 
diabetic care provider (if so, report 
frequency per month).   

(c) Whether there is progressive loss of 
weight and strength due to the diabetes.  

(d) Whether there are complications of the 
diabetes mellitus in addition to the 
service-connected peripheral neuropathy of 
the right and left upper extremities, and 
the service-connected peripheral 
neuropathy of the right and left lower 
extremities; and if so, each complication 
noted to be the result of diabetes should 
be evaluated by the examiner and all 
symptoms or disabling effects fully 
explained.  If additional examination of 
complications is required by an examiner 
with expertise in a field other than 
endocrine disorders, such an examination 
should be scheduled.      

(e) In addressing the question of whether 
there are complications of the appellant's 
diabetes mellitus, the examiner must 
include a specific opinion with respect to 
the appellant's most recent claim for 
service connection for erectile 
dysfunction, secondary to the diabetes 
mellitus.  If a finding is made that the 
appellant has erectile dysfunction 
secondary to his service-connected 
diabetes mellitus, then an adequate 
description of the severity of the 
erectile dysfunction must be provided so 
that VA may properly evaluate such 
disability for VA compensation purposes.   

A complete rationale for any opinion 
expressed should be included in the 
examination report.  Any report prepared 
should be typed.  

3.  The RO must notify the appellant that 
it is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2005).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The RO must then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit claimed, 
the RO must provide the appellant and his 
representative a supplemental statement of 
the case and an appropriate period of time 
must be allowed for response.  Thereafter, 
the case must be returned to this Board 
for appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

